DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “a first silicon-based device encased in a first quantum case or a second silicon-based device encased in a second quantum case,” page 10, lines 19-21 and similar arguments, the examiner respectfully disagrees.
Ashrafi discloses nodes (Col. 11, lines 2-40), wherein each node includes circuitry to perform Quantum Key Distribution (QKD)--encased in a quantum case-- and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40).
Faulkner discloses a secure transaction network that includes a plurality of distributed computing nodes or network nodes in networked data communication with each other, wherein each of the network nodes can correspond to any type of secure computing device or secure computing environment and may include silicon wafer resident processors and quantum computing systems (Para. 38).
Examiner Note:  The limitations:  “a first quantum case” and “a second quantum case” are each being interpreted to include an embodiment wherein a node/computer includes at least one quantum device inside the case using the broadest reasonable interpretation of the claims.  The independent claims do not indicate what makes a case to be a “quantum case”.  For example, it is unclear as to whether quantum circuitry is embedded within the case structure itself or there is merely quantum circuitry within the case.  The examiner suggests clarifying how the case itself would be a “quantum case”.
See also Lawrence (US 2004/0025061 A1) located in the Relevant Prior Art section.  Lawrence discloses the communication processor may be manufactured on a silicon wafer (Para. 30).
Combining the Ashrafi’s network nodes with Faulkner’s network nodes brings about a combined system that includes a first silicon-based device encased in a first quantum case and a second silicon-based device encased in a second quantum case.  Therefore, the aforementioned limitations are taught by the combination of the cited references.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, page 10, lines 22-24, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Faulkner discloses each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38).  The motivation to combine the references as stated in the 35 USC § 103 rejection below is for the purpose of providing a more secure transaction network (Faulkner-Para. 2).  Using silicon wafer processors and quantum computing systems are well-known in the art as evidenced by the disclosure of the Faulkner reference.  Therefore, based on the stated motivation and the state of the art before the effective filing date of the claimed invention the combination is valid.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, lines 13-14, line 16, and line 18—“the plurality of silicon-based devices” lacks sufficient antecedent basis for the claim.  It is not clear as to whether the “plurality of silicon-based devices” is referring to “a plurality of devices” in lines 1-2 or are separate devices.  For examination purposes, the examine shall equate the silicon-based devices and the devices of lines 1-2.  This rejection may be overcome by amending the “plurality of devices” of lines 1-2 to state --a plurality of silicon-based devices--, for example.
Claim 10 includes a similar limitation and is similarly analyzed.
Claims 8-12 are being additionally rejected for being dependent on at least one rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi (US 10,708,046 B1) in view of Buccella et al. (US 2016/0226840 A1) and further in view of Faulkner et al. (US 2021/0081935 A1).
Regarding claim 1, Ashrafi teaches a method for message transmission within a system, the system comprising 
a plurality of…devices, i.e. nodes (Col. 11, lines 2-40), encased in quantum cases, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40), 
the system comprising a first private network, the first private network comprising a subset of the plurality of…devices included in the system, e.g. QKD requires a private network (Col. 9, lines 40-49); a QKD network between pairs of nodes (Col. 11, lines 2-40), 
the method comprising: 
transmitting a message from a first…device to a second…device, e.g. transmitting a block, transaction, or message between nodes (Col. 11, lines 2-40), 
wherein: 
the first…device is encased in a first quantum case, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40); 
the first…device is included in the first private network, the first private network is a subset of the system, e.g. QKD requires a private network (Col. 9, lines 40-49); a QKD network between pairs of nodes (Col. 11, lines 2-40); 
the second…device is encased in a second quantum case, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40); and 
the second…device is included in the first private network, e.g. QKD requires a private network (Col. 9, lines 40-49); a QKD network between pairs of nodes (Col. 11, lines 2-40); 
intercepting the message at the first quantum case, e.g. obtaining data for a block (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-55; Col. 27, lines 8-23; Claims 1, 4); 
generating a private key at a quantum random number generator included in the first quantum case, e.g. generating a secret key using QKD (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Col. 9, lines Col. 18, lines 34-38, 61-64); 
synchronizing the private key with the plurality of devices included in the first private network, e.g. generating a secret key using QKD (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64); 
encrypting the message, using a private key, at the first quantum case, e.g. generating an encrypted message using the random/secret/private key (Col. 9, lines 22-39; Col. 17, lines 58-64); generating a hash using the key (Col. 26, lines 36-42; Col. 27, lines 11-23); 
generating a data transaction block at the first quantum case…, e.g. generating a transaction record (Col. 11, lines 15-30); generating a block that includes the hash (Col. 26, lines 26-58; Col. 27, lines 26-58), 
the data transaction block comprising metadata relating to the message,  said metadata comprising:  a transmitting identifier; a recipient identifier; and a cryptographic hash of the message, e.g. each transaction record includes information about the sender and receiver and includes a message hash (Col. 11, lines 3-40; Col. 26, lines 26-58; Col. 27, lines 26-58); 
broadcasting, by the first quantum case, the data transaction block, to the plurality of devices included in the system, e.g. sending the transaction record to all other nodes (Col. 11, lines 3-57); 
broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of devices included in the system, e.g. verifying the transaction by checking the transaction with respect to their local copy of the database and each other and arriving at a consensus (Col. 11, lines 3-57); 
adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of devices included in the system, e.g. adding the block to the database, wherein each node may include a local copy of the database (Col. 11, lines 3-57); 
receiving the message, by the second quantum case, from the first quantum case, e.g. receiving the block, transaction, or message at a node (Col. 11, lines 2-40); and 
decrypting the message, at the second quantum case, using the private key, e.g. decrypting the block, transaction, or message using the random key (Col. 17, line 58-Col. 18, line 6; Col. 18, lines 34-36).
Ashrafi does not clearly teach silicon-based devices; a first silicon-based device; a second silicon-based device; a first case public key; a transmitting device identifier; and a recipient device identifier.
Buccella teaches transmitting a message from a first…device, i.e. a secure network client (Fig. 1, el. 300-1), to a second…device, i.e. a secure network client (Fig. 1, el. 300-2) (Para. 102, 107), wherein: 
encrypting the message, using the private key, at the first…device, e.g. symmetrically encrypting the message with a randomly-generated symmetric MessageKey (Para. 101, 102); 
generating a data transaction block…, the data transaction block comprising metadata relating to the message, said metadata comprising: a transmitting device identifier; a recipient device identifier; and a cryptographic hash of the message, e.g. generating a message header for the message, wherein the header includes a sender ID, receiver ID, IP addresses, and a message hash and delivering the header to a block chain service (Para. 104); 
adding the data transaction block to a system blockchain, e.g. delivering the header to a block chain service (Para. 104); 
receiving the message, by the second…device, from the first…device; and decrypting the message, at the second…device, using the private key, e.g. receiving and decrypting the message using the private key (Para. 113, 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to include said metadata comprising: a transmitting device identifier; and a recipient device identifier, using the known method of including a sender ID, receiver ID, IP addresses, and a message hash within the message header, as taught by Buccella, in combination with the quantum resistant blockchain system of Ashrafi, for the purpose of enabling the accurate and effective logging of the message data flow.
Ashrafi in view of Buccella does not clearly teach silicon-based devices; a first silicon-based device; a second silicon-based device; and a first case public key.
Faulkner teaches a plurality of silicon-based devices, e.g. each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38);
transmitting a message from a first silicon-based device to a second silicon-based device, e.g. submitting transactions to all other nodes for validation and committal (Para. 72-74), each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38), wherein:
the first silicon-based device is encased in a first quantum case, e.g. each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38);
the second silicon-based device is encased in a second quantum case, e.g. each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38); and
generating a data transaction block at the first quantum case using a first case public key, e.g. including a transaction public key in the proposed transaction entry (Para. 50); and
broadcasting, by the first quantum case, the data transaction block, to the plurality of devices included in the system, e.g. submitting transactions to all other nodes for validation and committal (Para. 72-74); 
broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of devices included in the system, e.g. the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes (Para. 73, 74); 
adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of devices included in the system, e.g. saving the transactions to the transaction ledger (Para. 74, 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella to include a plurality of silicon-based devices encased in quantum cases, the first private network comprising a subset of the plurality of silicon-based devices included in the system, transmitting a message from a first silicon-based device to a second silicon-based device, wherein:  the first silicon-based device is encased in a first quantum case; the first silicon- based device is included in the first private network; the first private network is a subset of the system; the second silicon-based device is encased in a second quantum case; and the second silicon-based device is included in the first private network; and generating a data transaction block at the first quantum case using a first case public key, using the known methods of including a transaction public key in the proposed transaction entry, submitting transactions to all other nodes for validation and committal, wherein the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes, and saving the transactions to the transaction ledger and including silicon wafer resident processors and quantum computing systems within network nodes, as taught by Faulkner, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella, for the purpose of providing a more secure transaction network (Faulkner-Para. 2).

Regarding claim 2, Ashrafi in view of Buccella in view of Faulkner teaches wherein the private key synchronization is performed via a quantum entanglement module included in each quantum case included in the private network, e.g. utilizing entangled pairs of objects in the QKD process (Ashrafi-Col. 21, lines 30-43).

Regarding claim 5, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 1.
Ashrafi in view of Buccella does not clearly teach wherein the adding the transaction block to the system blockchain is prior to the first quantum case transmitting the message to the second quantum case.
Faulkner teaches wherein the adding the transaction block to the system blockchain is prior to the first device transmitting the message to the second device, e.g. determining ledger entries that match the view key and sending the entries to the wallet (Faulkner-Para. 58-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella to include wherein the adding the transaction block to the system blockchain is prior to the first quantum case transmitting the message to the second quantum case, using the known method of determining ledger entries that match the view key and sending the entries to the wallet, as taught by Faulkner, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella, for the purpose of providing a more secure transaction network (Faulkner-Para. 2).

Regarding claim 6, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 1.
Ashrafi does not clearly teach wherein the adding the transaction block to the system blockchain is after the first quantum case transmits the message to the second quantum case.
Buccella teaches wherein the adding the transaction block to the system blockchain is after the first device transmits the message to the second device, e.g. transmitting the message and then delivering the message header to the blockchain service (Para. 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to include wherein the adding the transaction block to the system blockchain is after the first quantum case transmits the message to the second quantum case, using the known method of transmitting the message and then delivering the message header to the blockchain service, as taught by Buccella, in combination with the quantum resistant blockchain system of Ashrafi, for the purpose of enabling the accurate and effective logging of the message data flow.

Regarding claim 7, Ashrafi teaches a method for message transmission within a system, the system comprising a plurality of devices, i.e. nodes (Col. 11, lines 2-40), the method comprising:
transmitting a message from a first…device in the system, encased in a first quantum case, to a second…device in the system, encased in a second quantum case, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40); transmitting a block, transaction, or message between nodes (Col. 11, lines 2-40); 
intercepting the message at the first quantum case, e.g. obtaining data for a block (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-55; Col. 27, lines 8-23; Claims 1, 4); 
encrypting the message, using a private key, at the first quantum case, e.g. generating an encrypted message using the random/secret/private key (Col. 9, lines 22-39; Col. 17, lines 58-64); generating a hash using the key (Col. 26, lines 36-42; Col. 27, lines 11-23); 
generating a data transaction block…at the first quantum case, e.g. generating a transaction record (Col. 11, lines 15-30); generating a block that includes the hash (Col. 26, lines 26-58; Col. 27, lines 26-58), 
the data transaction block comprising metadata relating to the message,  said metadata comprising:  a transmitting…identifier; a recipient…identifier; and the encrypted message, e.g. each transaction record includes information about the sender and receiver, amount to be transferred, and includes a message hash (Col. 11, lines 3-40; Col. 26, lines 26-58; Col. 27, lines 26-58); 
broadcasting, by the first quantum case, the data transaction block, to the plurality of…devices included in the system, e.g. sending the transaction record to all other nodes (Col. 11, lines 3-57); 
broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of…devices included in the system, e.g. verifying the transaction by checking the transaction with respect to their local copy of the database and each other and arriving at a consensus (Col. 11, lines 3-57); 
adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of devices included in the system, e.g. adding the block to the database, wherein each node may include a local copy of the database (Col. 11, lines 3-57); 
retrieving the message, by the second quantum case…, e.g. receiving the block, transaction, or message at a node (Col. 11, lines 2-40); and 
decrypting the message, at the second quantum case, using the private key, e.g. decrypting the block, transaction, or message using the random key (Col. 17, line 58-Col. 18, line 6; Col. 18, lines 34-36).
Ashrafi does not clearly teach a first silicon-based device, a second silicon-based device, a first case public key; a transmitting silicon-based device identifier; a recipient silicon-based device identifier; a plurality of silicon-based devices, and retrieving the message, by the second quantum case, from the system blockchain.
Buccella teaches transmitting a message from a first…device, i.e. a secure network client (Fig. 1, el. 300-1), to a second…device in the system…, i.e. a secure network client (Fig. 1, el. 300-2) (Para. 102, 107);
encrypting the message, using a private key, at the first…device, e.g. symmetrically encrypting the message with a randomly-generated symmetric MessageKey (Para. 101, 102); 
generating a data transaction block…, the data transaction block comprising: a transmitting…device identifier; a recipient…device identifier; and the encrypted message, e.g. generating a message header for the message, wherein the header includes a sender ID, receiver ID, IP addresses, and a message hash and delivering the header to a block chain service (Para. 104); 
adding the data transaction block to a system blockchain, e.g. delivering the header to a block chain service (Para. 104); 
retrieving the message, by the second…device, from the first…device; and decrypting the message, at the second…device, using the private key, e.g. receiving and decrypting the message using the private key (Para. 113, 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to include said data transaction block comprising: a transmitting device identifier; a recipient device identifier; and the encrypted message, using the known method of including a sender ID, receiver ID, IP addresses, and a message hash within the message header, as taught by Buccella, in combination with the quantum resistant blockchain system of Ashrafi, for the purpose of enabling the accurate and effective logging of the message data flow.
Ashrafi in view of Buccella does not clearly teach a first silicon-based device, a second silicon-based device, a first case public key; a transmitting silicon-based device identifier; a recipient silicon-based device identifier; a plurality of silicon-based devices, and retrieving the message, by the second quantum case, from the system blockchain.
Faulkner teaches transmitting a message from a first silicon-based device in the system, encased in a first quantum case, to a second silicon-based device in the system, encased in a second quantum case, e.g. submitting transactions to all other nodes for validation and committal (Para. 72-74), each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38);
encrypting the message, using the private key, at the first quantum case, e.g. encrypting a transaction (Para. 59, 60);
generating a data transaction block, using a first case public key, at the first quantum case, e.g. including a transaction public key in the proposed transaction entry (Para. 50); and
broadcasting, by the first quantum case, the data transaction block to the plurality of silicon-based devices included in the system, e.g. submitting transactions to all other nodes for validation and committal (Para. 72-74); 
broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of silicon-based devices included in the system, e.g. the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes (Para. 73, 74); 
adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of silicon-based devices included in the system, e.g. saving the transactions to the transaction ledger (Para. 74, 75); and
retrieving the message, by the second quantum case, from the system blockchain, e.g. enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public key the sender created for them (Faulkner-Para. 50); determining ledger entries that match the view key and sending the entries to the wallet (Para. 58-60); and
decrypting the message, at the second quantum case, using the private key, e.g. decrypting the entries using the session secret (Para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella to include transmitting a message from a first silicon-based device in the system, encased in a first quantum case, to a second silicon-based device in the system, encased in a second quantum case; a transmitting silicon-based device identifier; a recipient silicon-based device identifier; generating a data transaction block at the first quantum case using a first case public key; broadcasting, by the first quantum case, the data transaction block to the plurality of silicon-based devices included in the system; broadcasting, from a majority of devices included in the system, a data transaction block approval, to the plurality of silicon-based devices included in the system; adding the data transaction block to a system blockchain, said system blockchain being available for retrieval by the plurality of silicon-based devices included in the system; and retrieving the message, by the second quantum case, from the system blockchain, using the known methods of including a transaction public key in the proposed transaction entry, submitting transactions to all other nodes for validation and committal, wherein the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes, and saving the transactions to the transaction ledger and enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public key the sender created for them, as taught by Faulkner, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella, for the purpose of providing a more secure transaction network (Faulkner-Para. 2).

Regarding claim 8, Ashrafi in view of Buccella in view of Faulkner teaches wherein the private key is synchronized between the first quantum case and the second quantum case, e.g. generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64).

Regarding claim 9, Ashrafi in view of Buccella in view of Faulkner teaches wherein the first device and the second device are included in a plurality of devices that are identified as being members of a private network of the system, e.g. QKD requires a private network (Ashrafi-Col. 9, lines 40-49); a QKD network between pairs of nodes (Ashrafi-Col. 11, lines 2-40).

Regarding claim 10, Ashrafi in view of Buccella in view of Faulkner teaches wherein, each of the silicon-based plurality of devices identified as being members of the private network include a private key that is synchronized between the plurality of devices identified as the private network, e.g. generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64); QKD requires a private network (Ashrafi-Col. 9, lines 40-49); a QKD network between pairs of nodes (Ashrafi-Col. 11, lines 2-40); each network node may include silicon wafer resident processors and quantum computing systems (Faulkner-Fig. 1, el. 100; Para. 38).

Regarding claim 11, Ashrafi in view of Buccella in view of Faulkner teaches wherein each case of each device included in the private network includes a quantum computing element, the quantum computing element is configured to synchronize with other quantum computing elements included in other cases included in the private network, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Ashrafi-Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40); generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64).

Regarding claim 12, Ashrafi in view of Buccella in view of Faulkner teaches wherein the quantum computing element leverages quantum entanglement properties e.g. utilizing entangled pairs of objects in the QKD process (Ashrafi-Col. 21, lines 30-43).






Regarding claim 13, Ashrafi teaches a blockchain-based message transmission system, the system comprising:  
a plurality of…devices, i.e. nodes (Col. 11, lines 2-40), each of the plurality of devices encapsulated in a quantum case, e.g. each node includes circuitry to perform Quantum Key Distribution (QKD) and blockchain processing (Fig. 7; Fig. 16, el. 1602, 1604; Fig. 29; Col. 11, lines 2-40), 
each quantum case comprising: a quantum random number generator operable to generate quantum-resilient random numbers, the quantum-resilient random numbers are used as private cryptographic keys, e.g. generating a secret key using QKD (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Col. 9, lines Col. 18, lines 34-38, 61-64); 
at least one private network, the private network comprising a subset of the plurality of devices encapsulated in quantum cases, e.g. QKD requires a private network (Col. 9, lines 40-49); a QKD network between pairs of nodes (Col. 11, lines 2-40); 
wherein: a first…device, included in the private network, is operable to transmit a message to a second…device within the private network, e.g. transmitting a block, transaction, or message between nodes (Col. 11, lines 2-40), 
a first quantum case, that encapsulates the first quantum device, is operable to intercept the message, e.g. obtaining data for a block (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-55; Col. 27, lines 8-23; Claims 1, 4); 
the first quantum case, using the quantum random number generator, is operable to generate a quantum random number to be used as a private key, e.g. generating a secret key using QKD (Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Col. 9, lines Col. 18, lines 34-38, 61-64);
the first quantum case is operable to encrypt the message using the private key, e.g. generating an encrypted message using the random/secret/private key (Col. 9, lines 22-39; Col. 17, lines 58-64); generating a hash using the key (Col. 26, lines 36-42; Col. 27, lines 11-23); 
the first quantum case is operable to generate a data transaction block, e.g. generating a transaction record (Col. 11, lines 15-30); generating a block that includes the hash (Col. 26, lines 26-58; Col. 27, lines 26-58), 
the data transaction block comprising metadata relating to the message,  said metadata comprising:  a transmitting identifier; a recipient identifier; and the message, e.g. each transaction record includes information about the sender and receiver, amount to be transferred, and includes a message hash (Col. 11, lines 3-40; Col. 26, lines 26-58; Col. 27, lines 26-58); 
the first quantum case is operable to broadcast the data transaction block to the plurality of devices, e.g. sending the transaction record to all other nodes (Col. 11, lines 3-57); 
a majority of the plurality of devices are operable to broadcast a data transaction block approval, e.g. verifying the transaction by checking the transaction with respect to their local copy of the database and each other and arriving at a consensus (Col. 11, lines 3-57); 
the data transaction block is added to a system blockchain, wherein the system blockchain is available for retrieval by each of the plurality of devices, e.g. adding the block to the database, wherein each node may include a local copy of the database (Col. 11, lines 3-57); 
a second quantum case that encapsulates the second device is operable to retrieve the data transaction block…, e.g. receiving the block, transaction, or message at a node (Col. 11, lines 2-40); and 
the second quantum case is operable to decrypt the message, included in the data transaction block, using the private key, e.g. decrypting the block, transaction, or message using the random key (Col. 17, line 58-Col. 18, line 6; Col. 18, lines 34-36).
Ashrafi does not clearly teach silicon-based devices; a public cryptographic key; a first silicon-based device; a second silicon-based device; a transmitting device identifier; a recipient device identifier; and retrieving the data transaction block from the blockchain.
Buccella teaches wherein:  a first…device, i.e. a secure network client (Fig. 1, el. 300-1)…is operable to transmit a message to a second…device, i.e. a secure network client (Fig. 1, el. 300-2)…(Para. 102, 107),
…to encrypt the message using the private key, e.g. symmetrically encrypting the message with a randomly-generated symmetric MessageKey (Para. 101, 102); 
to generate a data transaction block, the data transaction block comprising: a transmitting device identifier; a recipient device identifier; and the message, e.g. generating a message header for the message, wherein the header includes a sender ID, receiver ID, IP addresses, and a message hash and delivering the header to a block chain service (Para. 104); 
the data transaction block is added to a system blockchain…, e.g. delivering the header to a block chain service (Para. 104); 
…the second device is operable to retrieve the message…; and to decrypt the message…using the private key, e.g. receiving and decrypting the message using the private key (Para. 113, 115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi to include the data transaction block comprising: a transmitting device identifier; a recipient device identifier; and the message, using the known method of including a sender ID, receiver ID, IP addresses, and a message hash within the message header, as taught by Buccella, in combination with the quantum resistant blockchain system of Ashrafi, for the purpose of enabling the accurate and effective logging of the message data flow.
Ashrafi in view of Buccella does not clearly teach silicon-based devices; a public cryptographic key; a first silicon-based device; a second silicon-based device; and retrieving the data transaction block from the blockchain.
Faulkner teaches a plurality of silicon-based devices, each of the plurality of devices encapsulated in a quantum case, e.g. each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38);
wherein:  a first silicon-based device…is operable to transmit a message to a second silicon-based device…, e.g. submitting transactions to all other nodes for validation and committal (Para. 72-74), each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38);
the first quantum case is operable to utilize a public cryptographic key to generate a data transaction block, e.g. including a transaction public key in the proposed transaction entry (Para. 50); each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38); 
the data transaction block comprising: the message, e.g. including the transaction in the transaction entry (Para. 59, 60);
the first quantum case is operable to broadcast the data transaction block to the plurality of devices, e.g. submitting transactions to all other nodes for validation and committal (Para. 72-74); 
a majority of devices are operable to broadcast a data transaction block approval, e.g. the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes (Para. 73, 74); 
the data transaction block is added to a system blockchain, wherein the system blockchain is available for retrieval by each of the plurality of devices, e.g. saving the transactions to the transaction ledger (Para. 74, 75);
a second quantum case that encapsulates the second device is operable to retrieve the data transaction block from the blockchain, e.g. enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public key the sender created for them (Para. 50); determining ledger entries that match the view key and sending the entries to the wallet (Para. 58-60); and
the second quantum case is operable to decrypt the message, included in the data transaction block, using the private key, e.g. decrypting the entries using the session secret (Para. 60); each network node may include silicon wafer resident processors and quantum computing systems (Fig. 1, el. 100; Para. 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella to include a plurality of silicon-based devices, each of the plurality of devices encapsulated in a quantum case; a first silicon-based device, included in the private network, is operable to transmit a message to a second silicon-based device within the private network; the first quantum case is operable to utilize a public cryptographic key to generate a data transaction block; and a second quantum case that encapsulates the second device is operable to retrieve the data transaction block from the blockchain, using the known methods of including a transaction public key in the proposed transaction entry, submitting transactions to all other nodes for validation and committal, wherein the set of nominated transactions can be generated that have been verified and signed by all (or a predefined number) of the network nodes, and saving the transactions to the transaction ledger and enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public key the sender created for them, and including silicon wafer resident processors and quantum computing systems within network nodes, as taught by Faulkner, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella, for the purpose of providing a more secure transaction network (Faulkner-Para. 2).

Regarding claim 14, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 13.
Ashrafi in view of Buccella does not clearly teach wherein the second quantum case retrieves the data transaction block from the blockchain using the public cryptographic key.
Faulkner teaches wherein the second quantum case retrieves the data transaction block from the blockchain using the public cryptographic key, e.g. enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public key the sender created for them (Faulkner-Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella to include wherein the second quantum case retrieves the data transaction block from the blockchain using the public cryptographic key, using the known methods of including a transaction public key in the proposed transaction entry and enabling the recipient to look up which transaction outputs belong to them in the ledger and spend them by calculating the one-time private key that corresponds to the one-time public key the sender created for them, as taught by Faulkner, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella, for the purpose of providing a more secure transaction network (Faulkner-Para. 2).

Regarding claim 15, Ashrafi in view of Buccella in view of Faulkner teaches wherein the private key, included in the first quantum case, and the private key, included in the second quantum case, are synchronized within the private network, e.g. generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64); QKD requires a private network (Ashrafi-Col. 9, lines 40-49); a QKD network between pairs of nodes (Ashrafi-Col. 11, lines 2-40).

Regarding claim 16, Ashrafi in view of Buccella in view of Faulkner teaches wherein each case included in the private network includes a quantum computing element, the quantum computing element is configured to synchronize with other quantum computing elements included in other cases included in the private network, e.g. generating a secret key using QKD (Ashrafi-Col. 11, lines 2-40; Col. 17, lines 38-57; Col. 26, lines 26-60; Col. 27, lines 8-23; Claims 1, 4); establishing random key between a transmitter and receiver (Ashrafi-Col. 9, lines 22-39; Col. 18, lines 34-38, 61-64); QKD requires a private network (Ashrafi-Col. 9, lines 40-49); a QKD network between pairs of nodes (Ashrafi-Col. 11, lines 2-40).

Regarding claim 17, Ashrafi in view of Buccella in view of Faulkner teaches wherein the quantum computing element leverages quantum entanglement properties, e.g. utilizing entangled pairs of objects in the QKD process (Ashrafi-Col. 21, lines 30-43).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi in view of Buccella in view of Faulkner and further in view of Elliott (US 7,697,693 B1).
Regarding claim 3, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 1.
Ashrafi in view of Buccella in view of Faulkner teaches a plurality of silicon-based devices, e.g. each network node may include silicon wafer resident processors and quantum computing systems (Faulkner-Para. 38).
Ashrafi in view of Buccella in view of Faulkner does not explicitly teach wherein the plurality of silicon-based devices included in the system communicates via quantum tunneling with a plurality of silicon-based devices located outside of the system.
Elliott teaches wherein a plurality of…devices included in the system communicates via quantum tunneling with a plurality of…devices located outside of the system, e.g. utilizing a QKD endpoint connected via local network to a plurality of devices and communicating over a quantum channel to another QKD endpoint connected via local network to a plurality of devices (Fig. 4, el. 405a, 405b, 415, 420, 425; Col. 5, lines 26-35, 58-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella in view of Faulkner to include wherein the plurality of silicon-based devices included in the system communicates via quantum tunneling with a plurality of silicon-based devices located outside of the system, using the known method of utilizing a QKD endpoint connected via local network to a plurality of devices and communicating over a quantum channel to another QKD endpoint connected via local network to a plurality of devices, as taught by Elliott, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella in view of Faulkner, for the purpose of decreasing the probability of generating biased cryptographic keys (Elliott-Col. 4, lines 1-2) and providing a more secure method of communicating between two local networks.

Regarding claim 18, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 13.
Ashrafi in view of Buccella in view of Faulkner teaches silicon-based devices, e.g. each network node may include silicon wafer resident processors and quantum computing systems (Faulkner-Para. 38).
Ashrafi in view of Buccella in view of Faulkner does not explicitly teach wherein the quantum cases communicate with silicon-based devices external to the system using quantum tunneling.
Elliott teaches wherein the quantum cases communicate with…devices external to the system using quantum tunneling, e.g. utilizing a QKD endpoint connected via local network to a plurality of devices and communicating over a quantum channel to another QKD endpoint connected via local network to a plurality of devices (Fig. 4, el. 405a, 405b, 415, 420, 425; Col. 5, lines 26-35, 58-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella in view of Faulkner to include wherein the quantum cases communicate with silicon-based devices external to the system using quantum tunneling, using the known method of utilizing a QKD endpoint connected via local network to a plurality of devices and communicating over a quantum channel to another QKD endpoint connected via local network to a plurality of devices, as taught by Elliott, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella in view of Faulkner, for the purpose of decreasing the probability of generating biased cryptographic keys (Elliott-Col. 4, lines 1-2) and providing a more secure method of communicating between two local networks.

Claims 4, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrafi in view of Buccella in view of Faulkner and further in view of Viale et al. (US 2020/0387395 A1).
Regarding claim 4, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 1.
Ashrafi in view of Buccella in view of Faulkner does not clearly teach wherein: the system is a smart contract system, the smart contract system that includes a contract between the first device and the second device, said contract comprising pre-set terms; and the message is transmitted automatically upon fulfillment of one or more of the pre-set terms.
Viale teaches wherein: the system is a smart contract system, the smart contract system that includes a contract between the first device and the second device, said contract comprising pre-set terms; and the message is transmitted automatically upon fulfillment of one or more of the pre-set terms, e.g. utilizing a smart contract to execute reminders, updates, and/or other notifications subject to changes, updates, etc.; a transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied (Para. 38, 90, 94, 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella in view of Faulkner to include wherein: the system is a smart contract system, the smart contract system that includes a contract between the first device and the second device, said contract comprising pre-set terms; and the message is transmitted automatically upon fulfillment of one or more of the pre-set terms, using the known method of utilizing a smart contract to execute reminders, updates, and/or other notifications subject to changes, updates, etc., wherein a transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied, as taught by Viale, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella in view of Faulkner, for the purpose of providing blockchain transaction functions that offer a robust, reliable, and secure framework for supporting business or administrative transactions (Viale-Para. 4).

Regarding claim 19, the claim is analyzed with respect to claim 4.

Regarding claim 20, Ashrafi in view of Buccella in view of Faulkner teaches all elements of claim 19.
Ashrafi in view of Buccella in view of Faulkner does not clearly teach wherein: the system is a smart contract system, the smart contract system that includes a contract between the first silicon-based device and the second silicon-based device, said contract comprising pre-set terms; and the message is transmitted automatically upon fulfillment of one or more of the pre-set terms.
Viale teaches wherein: the system is a smart contract system, the smart contract system that includes a contract between the first…device and the second…device, said contract comprising pre-set terms; and the message is transmitted automatically upon fulfillment of one or more of the pre-set terms, e.g. utilizing a smart contract to execute reminders, updates, and/or other notifications subject to changes, updates, etc.; a transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied (Para. 38, 90, 94, 95).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashrafi in view of Buccella in view of Faulkner to include wherein: the system is a smart contract system, the smart contract system that includes a contract between the first silicon-based device and the second-based device, said contract comprising pre-set terms; and the message is transmitted automatically upon fulfillment of one or more of the pre-set terms, using the known method of utilizing a smart contract to execute reminders, updates, and/or other notifications subject to changes, updates, etc., wherein a transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied, as taught by Viale, in combination with the quantum resistant blockchain system of Ashrafi in view of Buccella in view of Faulkner, for the purpose of providing blockchain transaction functions that offer a robust, reliable, and secure framework for supporting business or administrative transactions (Viale-Para. 4).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lawrence (US 2004/0025061 A1)—Lawrence discloses the communication processor may be manufactured on a silicon wafer (Para. 30).

Ma et al. (Silicon photonic transmitter for polarization-encoded quantum key distribution)—Ma discloses using silicon photonics for quantum key distribution (Abstract).

Ragan (US 2020/0274697 A1)—Ragan discloses utilizing One-Time-Pad (OTP) encryption and details of blockchain (Abstract).

Jacobs (US 2013/0315395 A1)—Jacobs discloses a system that includes details of Quantum Key Distribution (Abstract).

Wentz (US 2020/0351089 A1)—Wentz discloses a system that includes generating keys using a quantum PUF and details of blockchain (Fig. 1; Para. 31).

Conner (US 2021/0314143 A1)—Conner discloses a system that utilizes a one-time pad derived from a true random sequence and details of blockchain (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




27 September 2022

/Jeremy S Duffield/Primary Examiner, Art Unit 2498